Title: To Alexander Hamilton from William Gordon, 23 September 1779
From: Gordon, William
To: Hamilton, Alexander


Jamaica Plain [Massachusetts] Sepr 23. 1779
Sir
Tho from the expressions & innuendos in yours of the 5th instant which I received from Col Henly the last tuesday, I cannot apprehend myself treated with due respect, yet I shall not be thereby drove either to reply with asperity, or to quit my own plan of conduct.
Said one of the greatest soldiers of the age in which he lived, “The business of a general is not to fight but to overcome.” When I had answered your first letter, I inquired for an opportunity of conveying the account of what had passed to my informer, his residence being far distant & destitute of a stated intercourse with Boston. The last week to my great satisfaction an unexpected opportunity offered. I set down immediately transcribed your letter & my answer, & forwarded them by a person, whom I prevailed with to tarry till I could do it, as he was going to the very town. Suppose I shall receive an answer by the first trusty conveyance. My informer may probably make no objection to my giving you his name, as he pretends to be a man of spirit, & was or is still in the military line, I think in the pay of the Continent. Should he deny his having informed me, I will then give it you of my own accord. At present I have as much reason to believe his information as Col Hamilton’s assertion. Shall keep my mind in proper poise, & leave it to preponderate as evidence offers. Should you be impatient, I am ready to send all that has passed between you & me to be laid before Congress, & so leave it with them to determine upon the point; which if I do, I shall at the same time give directions for my correspondent to mention the name of my informer, should Congress think it a matter of sufficient consequence for them to take up—but not otherwise.
Sir   Your most obedient servant
W. Gordon
